Case 2:19-cv-11899-SFC-DRG ECF No. 18 filed 04/14/20        PageID.59   Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JOHN FOURNIER III,
ALLEN KOSKELLA and
DEREK WYRICK,                                      Case No. 19-11899

        Plaintiffs,                                Hon. Sean F. Cox

v

DOWNRIVER UTILITY CONSTRUCTION,
INC., ALICIA CLOSE and JASON CLOSE,

        Defendants.

    GOLD STAR LAW, P.C.                   STARR, BUTLER, ALEXOPOULOS & STONER, PLLC
    David A. Hardesty (P38609)            Joseph A. Starr (P47253)
    Caitlin E. Malhiot (P76606)           William R. Thomas (P77760)
    Attorneys for Plaintiffs              Attorneys for Defendants
    2701 Troy Center Dr., Ste. 400        20700 Civic Center Dr., Ste. 290
    Troy, MI 48084                        Southfield, MI 48076
    (248) 275-5200                        (248) 554-2700
    cmalhiot@goldstawlaw.com              jstarr@starrbutler.com
    dhardesty@goldstarlaw.com             wthomas@starrbutler.com

                        STIPULATED ORDER FOR
                  APPROVAL OF SETTLEMENT AGREEMENT

        WHEREAS, Plaintiffs filed this action against Defendants alleging claims of

failure to pay overtime in violation of the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201 et seq., and and the Michigan Workforce Opportunity Wage Act

(“WOWA”), MCL § 408.411, et seq.




{00071225.DOCX}
Case 2:19-cv-11899-SFC-DRG ECF No. 18 filed 04/14/20        PageID.60    Page 2 of 3




      WHEREAS, Defendants deny the allegations in the Complaint and any other

alleged violations of law.

      WHEREAS, the Parties have agreed upon a settlement amount and the

material settlement terms and have executed a Settlement Agreement and Release.

      WHEREAS, the Parties contend that judicial approval of the Parties'

Settlement Agreement and Release is necessary in order for it to be enforceable, in

particular with regard to the settlement and release of Plaintiff’s FLSA claims. See

Lynn's Food Stores v. U.S., 679 F.2d 1350 (11th Cir. 1982); see also Lakosky v. Disc.

Tire Co., No. 14-13362, 2015 WL 4617186 (E.D. Mich. July 31, 2015) (Cox, J.);

Robinson v. Sheppard Performance Grp., Inc., No. 19-12228, 2020 WL 619603

(E.D. Mich. Feb. 10, 2020) (Borman, J.).

      WHEREAS, the Parties have submitted the Settlement Agreement and

Release to the Court for the Court’s in camera review and approval.

      WHEREAS, the Parties’ Settlement Agreement and Release represents a

reasonable compromise of Plaintiffs’ claims, which the Parties recognize would

otherwise require extensive litigation to determine. The Settlement Agreement was

negotiated on behalf of the Parties by counsel experienced in employment claims,

including under the FLSA. Both the Parties and their respective counsel agree that

the Settlement Agreement and Release, as submitted, is in the best interest of all

Parties. Further, the Settlement Agreement and Release fairly and reasonably


{00071225.DOCX}                            2
Case 2:19-cv-11899-SFC-DRG ECF No. 18 filed 04/14/20        PageID.61    Page 3 of 3




comprises each Party’s interests, benefits and rights. See Lynn’s Food Stores, Inc.,

679 F.2d at 1354; Lakosky, at *2; Robinson, at *2.

      WHEREAS, the Court, after having conducted an in camera review of the

Settlement Agreement and Release and being satisfied that it is a fair and reasonable

settlement of Plaintiffs’ claims, and the Court being otherwise fully advised in the

premises.

      IT IS HEREBY ORDERED that the Settlement Agreement and Release be

and is approved, as submitted.

IT IS SO ORDERED.


Dated: April 14, 2020                        s/Sean F. Cox
                                             Sean F. Cox
                                             U. S. District Judge


Approved as to form and substance:


/s/ Caitlin E. Malhiot (with consent)
Caitlin E. Malhiot (P76606)
Attorney for Plaintiffs

/s/ William R. Thomas
William R. Thomas (P77760)
Attorney for Defendants

Dated: March 18, 2020




{00071225.DOCX}                          3
